Theoder Atkinson Senr plantiff against Cap* John Williams Defend* according to Attachm* Dated the 24th of January 1670. The Court (haueing considere the Attachm* with what was producd & proud in Court against the plantiff Theoder Atkinson) doe Judge that as there was no ground of Action, soe it was a vexatiose suite *54contrary to ye Law title baratry1 & therefore fine him tenn pounds fine to the County & fees of Court standing comitted till the Sentance be performd. Theoder Atkinson appealed from this Sentance to the next Court of Assistants & the sd Theo: Atkinson in tenn pounds & Peter Brackett & Tho: Matson sen* in fiue pounds apeice acknowledged themselves bound to . . . prosecute his appeale ... & in y° meane tyme bee of good behauior.
[ John Williams was a merchant “ of Southwark near London,” and Theodore Atkinson a feltmaker of Boston. This case had been dragged from one court to another for a space of ten years or more. It is adequately dealt with up to this point in the printed Records of the Court of Assistants, iii. 137-8,147, 203-7, and the unfavorable result of an appeal from this judgment to the Court of Assistants, March 12,1671/72, is on p. 215. See also below, pp. 95, 247. In the meantime, owing to a disagreement of bench and jury in the Court of Assistants on September 5, 1671, (on the occasion of an earlier appeal), the General Court heard the case, October 8, 1672. It judged that Williams should recover 2171 16s 3d from Atkinson, and issued a writ of execution (return of writ December 3, 1673 is in S. F. 1276.18; cf. Records of Massachusetts Bay, iv2, p. 539, 571). Atkinson appealed again to the General Court, October 19, 1672 (original signed in S. F. 1276.26), and apparently in vain. Not discouraged by these successive rebuffs, Anthony Checldey, attorney for Atkinson, attempted a new action against Williams in the County Court on January 27, 1673/74 (S.F. 1276.35), on the ground that the premises seized under the previous writ of execution really belonged to his daughter Abigail Atkinson. At its January session in 1673/74 this Court again decided against Atkinson (see below, p. 372). Checkley’s reasons of appeal from that judgment are in S. F. 1276.36; Williams’s answer, in S. F. 1276.37.
Some of the earlier papers in the case are here reproduced for the light they may throw on Boston commerce and the fur trade between 1650 and 1660. Many others may be found in S. F. 1276 and S. F. 669. The first is a copy “owned” by Williams October 27, 1670, as attests John Pyncheon (S. F. 1276.44):
The 11th of Aprill:1659
mr Atkinson I thought good to Answer youre letter that you sent to mee Concerning our agreement, when you was with mee it was this, that what Goods I *55sent you & stood to the Aduenture of, them you were to allow mee 221 in the 100: & you were to make mee Returnes the same yeare, if not you were to allow mee 8h in the 100: for Interest & I haue sent you none but what was on my Owne Aduenture, both to you & back to mee againe, Except these Goods that I sent to you the last yeare, 1711 pounds 19s, & 6d, And the produce of them I shall Expect that you stand to the Aduenture of them to mee, & because that most of them were goods, that you did not write to mee for, & you Complaine that the hatts came to a bad market therefore I shall desire but uery reasonable profitt, which will bee but fourteene pounds, if soe you send mee returnes this yeare, wch will bee in all for them, 188119s And Concerning the goods that were in mr Garret, you say they were on my Account, I suppose the Bill of Lading doth not proue it soe to bee, but howeuer, you did ouer rate youre goods Iron was sold for 161 per Tunn, & likewise youre beauer was Ouer rated, I suppose if God should bring you heere againe, you & I should agree about it I hope; the Beauer you sent the last yeare I sold for the best aduantage for you; but not for my selfe, for I haue not receiued all the money for it yet, And that beauer you sent this yeare by mr Lock, I did proffer it to seuerall men & could get but 8s per1 for it, & haue giuen till about August next to pay for it, there is loss in it, & more in that that came in Parker & Pearse ships but I could not helpe it. I beleiue if you had benn heere your selfe, you would not haue made soe much of it as I did, I wrote to you seuerall times, that I sent you a hogshead of hatts, about October, the same yeare you were at London, the which ship had a long passage, it was about February following before Shee Ariued at new England, there was in the Hogshead, 271 11s worth of hatts, but you would neuer since write to mee of the receiuing of them, & I wonder at it, if you had not receiued them I might haue receiued them of the master, you write to mee that the goods in Garrets ship was on my account, but I pray Consider that you were to send to mee on youre Owne aduenture, the spring following after you were heere, the sume of Two hundred & seauenty pounds & I haue receiued noe more since on youre aduenture but: 1981 beside what you haue ordered mee to pay to others & that was in Bills of Exchange
I haue heere sent you an Account, what I haue receiued & what I haue pajd since this time Twelue month

Usd

Receiued of mr Peake 71:12.6 .071:12:06
Receiued of Capt: Hunt, 41 for interest. 034:00:00
Receiued of mr Waterman . 50:00:00
Receiued for Goods that came in Parker & Pearse .104:16:10
Receiued & shall for goods that came in Lock.. 70:17:00
Receiued of mr Sands the bill . 46:00:00
377:06:04
Paid for fraight & other Charge of the goods that came in Parker &
Pearse ships. 02:13:07
Pajd for goods that came in Lock . 01:03:06
Pajd mr Willtey . 03:03:06
Pajd mr Daniell. 10:00:00
Pajd mr Briggs . 10:00:00
*56pajd John Reuell 121 . 12:00:00
Pajd to Humphery More . 10:00:00
Pajd to John Reuell . 10:00:00
Pajd for protesting mr Coles Bill . 00:05:00
59:05:03
Mr Coales bill I haue sent you by the 3 Freinds & goods with an Inuoyce, the bill of 801 oft charged on Cap4 Hunt hee say that hee haue nothing in his hand of his that Charges it on him, but when hee haue hee will pay it. you write to me that you would send on my Account 2001 I pray send it in the Prudent Mary, if it please God to bring it to you, & what more you send on my Account Send it by mr Pearse, or whome you will if any other come, musquash skins will not yeald aboue 7d mincks & Pox will yeald 2s: there is less loss in the best beauer but for that which is meane will sell but for little & Rackoones must bee good to yeald 12d Easterne moose was sould for 30d & some for 8 groates a pound, I sould youre fine Southerne skins for 41: soe hauing noe more to trouble you with, I rest hoping to see you heere the next spring if God permití:
Youre Freind
John Williams:
And when I receiue the other bill of 8011 shall pay the rest that you appoint mee to pay
S. F. 1276.54
Cap4 Williams Creditor to Theoder Atkinson Per Contra Debit1

Usd

1656By three bonds . .636:00:00 Provided Cap* wil-Ijams shall produce the originall bond & deliuer them to Theoder Atkinson or his order
Money sent . . . .006:11:03
Goods sent .... 027:11:00
Sep* 56 To freight & charge
of Goods .... 014:00:06
To Ed: Johnson . .004:17:06
To mr Daniel Ordered 020:00:00
To George Atkinson 010:00:00
Provided these Revel . . . .030:00:00
Kdtobe Briggs . . . .010:00:00
discharged gtauton . . . 010:00:00
Ap* 57 To Goods in Aprill 266:01:01
y© hatts not Sent for
Charges. 002:01:01
By Cap* Butler . .001:04:04

Usd

1656 Linnen Cloth dd Cap* williams wife more or less.03:10:00
Sent by Locke & Garret 298u 6s 8d made in London .282:07:10
By mr Peake 451' 05s made . 045:05:00
1657 By Butler 58u 11s 6 made of it.061:14:06
By Clarke 65:17:6 made of it . 065:04:08
By Cap* Peirce . . .028:08:00
By Garret 103u 6s 9d last. 103:06:09
1658 By Peirce 32:5:9 by Parker 8[li]: 143 5d =
115u 02d made of it 104:16:10
By Peake .071:12:06
By Hunt 30u made . 034:00:00

*57
li s d

1658 To Goods in the prudent Mary .... 114:12:05
not sent for To Goods by Locke 057:07:00
not sent for To Charges and Seuerall persons . 059:05:01
1659 To Goods sent by the three Freinds . . . 039:05:07
To Goods by Cap* Peirce. 067:07:01
To Goods by Prudent Mary . . . .077:05:05
To Charge of Goods sent home . . . .003:19:04
To mr Daniell . . 030:00:00
1660 To Goods Sent by five Shipps .... 162:08:05
To Charges .... 005:07:00
not taken up To a bond pajd Briggs . . 020:00:00
To merry worth . 010:00:00
To Revel . . . .010:00:00
To Lanceter . 020:00:00
To Freigh* &c . 002:10:06
1661 To Goods , 054:14:10
advano To Goods by prudent notp Mary and Clarke .114:05:04
1662 To Goods by Lord 037:17:06
To Charge of Goods &e .012:09:05
To Goods by Clarke 019:01:09
To fright and Cus-tome of tobacco . .007:02:00
To charges 4:11:4 .004:11:04
To Goods by Peirce 273:11:09
2241:08:06
To Logwood . .0003:17:04
Interest for Seuerall Sums to Sep* 16th 1662 Agreed by themselues 0100:00:00
more for Advance An0 1661 . 0017:00:00
2362:05:10

Usd

By Waterman 501*
made . 050:00:00
By John Sans . . . .046:00:00
By Locke [ ]u 103made 070:17:00
By Bill of Loadin pajd . in 59 & 60. O © © © co 00 ©
1659 A Beavar sk[yn] . . © © CO © © o ©
By Wood Greene 137:06:01 made . . . ]> CO
By Scarlet 65:14:11 made . c? OO CO ©
By Burrowes . . . . ° 00 © ©
By Wood Greene 95:03:00 made . . .108:16:00
1660 By Gillam 48:00:00 made . 063:06:00
1661 By Wood Greene &c 147:00:00 made . . . 109:07:06
By the Society 154:8:6 made . 093:07:04
By Greenow 18u 5s 6d made . :. 018:05:06
1662 A Byll of Cap* Scarlet
Vnsold.027:00:00
Goods on Peirce
157:13:04 . 157:13:04
1846:07:03
Beauer Unsold
*58The 27:00:00. By Scarlet & the 157:13:4 vnsold, are after they are marketted to be made Good to — and by either partje notwithstanding the Summs heere accounted for wth what other Goods shall be shipt this yeare and the Beavar vnsold and other Peltry, and in Case of theise Goods lost at Sea there is then thirty five pounds on the adventure of Theoder Atkinson. . .
2362:05:10
7020— 1846:07:03
4:11: 515:18:07
273:11:09 2362:05:10 prooff
This is a true Copie of the Aceo* made vp at Leivt william Hudsons the 17th day of Sep* 1662 as taken from both parties onely Some Summes are misplaced in this Columne right aboue Examined by vs, Joseph Hills Richard Cooke This is a true Copie Compard wt)l that presented to & left wth ye Comitte of the Gen1 Court octobr last 1670 & is on file as Attests Edw: Rawson Seer . . .
S. F. 1276.59
. March: 22th 1659
Mr Atkinson these Goods are in the Prudent Mary & in Pearce & in Scarlet, & in the Dolphin & in mr Gales ship, that is Eiue ships: l s d
A: Ferkin of file dust. 00:16:00
It: 2: pr of Cards . 00"03:00
It: 10: doz: of Bow strings . 00:16:08
It: 121 of small packthred. 00:10:00
It: 241 of Bigg packthred. 00:14:00
It: 383^ yards of Taffaty at 2s 8d per yrd. 05:02:08
It: 35: yards of Taffaty at 2s 10a per yrd . 04:19:02
It: 6: yards of Callico at 13s 6d per peece . 04:01:00
It: In Hatt bands . 28:11:00
It: 401 of the best Cammell haire at 6s 6d per1. 12:06:00
It: ll1: of Course Cammell haire at 3s 6d per1 . 01:13:00
It: 401 of the best Conney woole at 78 6d per1 . 15:00:00
It: 201 of seccond Conny woole at 5s per1 . 05:00:00
It: 201 of other sort of Conney woole at 3s per1 . 03:00:00
It: 12: doz: of brushes at 3s per doz: . 01:16:00
It: 34° Gaules. 02:02:00
It: a Logwood . 03:00:00
It: a firkin of Coperas . 00:06:09
It: 12: doz: of Locks• — -31 03:00:00
It: starch & 2 firkins . 00:19:00
It: 10 Ells of black Taffaty . 05:00:00
It: 5. doz Cards . 03:00:06
It: 2201 of white polony woole at 81 per0. 17:08:04
It: 1001 of Welch bid: woole at 12d 05:12:00
It: 2: hhds: of Leefe . 02:06:00
It: for 2 hhds . 00:04:06
It: for packing the woole . 00:06:06
It: for the Carman to Carry them . 00:03:06
It: for Primage . 00:10:04
128:07:11
*59Black Poloney Woole I could get none as yet, but I bope to get some before the Prudent Mary goe, mr Pearse Boat-swaine hath Ouer rated the woole, you must pay 50s per Tunn:
youre Freind
John Williams
The Originall of this whereof this is the Copie was Owned by Cap*: John Williams before the Committe this 27th October 1670 As Attests John Pynehon vera Copia Attestd per Edw. Rawson Secret
S. F. 1276.61
Mr Atkinson I haue sent you in the Prudent & Mary l s d
Imp1'3: 401 of the best Conny woole it Cost 103 a pound. 20:00:00
It: 201 of the second sort of Conny woole at 6s . 06:00:00
It: 101 of Cheeke Conny woole at 4s per1 . 02:00:00
It: 101 of Taile Conny woole at 4s . 02:00:00
It: 151 of Gotes woole pelt: it Cost 7s per1 . 05:06:00
It: 31 & 60Z: of picktred woole, it Cost . 05:18:04
It: 12: Cutting kniues .:. 00:06:00
It: 2: doz: of great bow-strings . 00:06:00
It: 1: Ferkin of file dust. 00:17:06
It: Iron ware & nailes . 09:12:00
It: for Cask & Carman . 00:03:09
It: for primage . 00:04:06
52:13:01
It: for uenturing to you & back . 11:10:00
There is in the Hogshead 2 doz: of bowstrings for John Clough, I pray deliuer them to him:
There is 2 doz: of bow-strings for my Brother Williams & 2 Peckers & a knife for him. I pray deliuer them to him & there is Two pound of Flocks among youre flockes more then youre 201 I pray deliuer them also to my Brother they are in the three Freinds:
Goodman Truck hath benn with mee for 41 seuerall times but I had noe Order to pay it, but out of the goods that was in Garret, soe hauing noe more to trouble you I rest wishing youre prosperity.
Youre Freind
John Williams:
May 3d 1659 . . . vera copia . . . ]

 “If any man be proved, and judged a common barrater, vexing others with unjust, frequent & endles suites, it shall be in the power of the Court, both to reject his cause, and to punish him for his Barratry.” Act of 1641, in The Book of the General Lawes and Libertyes (1660), p. 5.